Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”), is made and entered into effective as of the _24th_ day of _November_, 2008, by and between PARK CITY GROUP, INC., a Nevada corporation (“Debtor”), and U.S. BANK NATIONAL ASSOCIATION (“Secured Party”). R E C I T A L S: A.Debtor has applied to Secured Party for a revolving line of credit (the “Loan”) in the maximum line amount of THREE MILLION DOLLARS ($3,000,000.00). B.Secured Party has committed to make the Loan, conditioned in part, upon the security provided in this Agreement. NOW, THEREFORE, in consideration of Secured Party making the Loan to Debtor, and for other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, Secured Party and Debtor agree as follows: ARTICLE I DEFINITIONS Unless the context clearly indicates otherwise, certain terms used in this Agreement shall have the meanings set forth below.To the extent not defined in this Article I, unless the context otherwise requires, all other terms contained in this Agreement shall have the meanings attributed to them in the Utah enactment of the Uniform Commercial Code, Chapter 9a, Title 70A, Utah Code Annotated (1953), as amended (the “UCC”), to the extent the same are used or defined therein. “Collateral” means all of the following items of personal property now owned or hereafter acquired by Debtor:(1) accounts and all cash and noncash proceeds thereof; and (2) the deposit accounts and the interest accrued thereon that are pledged to Lender by Borrower, Riverview and the Guarantor (as those terms are defined in the Loan Agreement) under the terms of the Assignments of Deposit Accounts executed and delivered by Riverview and the Guarantor in favor of Lender to secure payment of Borrower’s obligations under the Loan. “Event of Default” means the occurrence and continuance of any of the events specified in Section 5.1 of this Agreement. “Loan Agreement” means the Revolving Credit Agreement, dated the same date as this Agreement, between Secured Party, as lender, and Debtor, as borrower, pursuant to which Lender agrees to advance the Loan to Debtor. “Loan Documents” means this Agreement, the Loan Agreement, the Note, the Guaranty executed in favor of Secured Party, Uniform Commercial Code Financing Statements and all other documents evidencing or securing the Loan as described in the Loan Agreement. “Note” means the Promissory Note (Revolving Line of Credit), dated the same date as this
